Exhibit 99.3 FOR IMMEDIATE RELEASE CHINATEL GROUP TO BID FOR WIRELESS SPECTRUM LICENCES IN ARGENTINA IRVINE, CALIFORNIA – September 15, 2008 – ChinaTel Group, Inc. (“ChinaTel” – OTCBB:CHTL) subsidiary, ChinaTel Argentina S.A., today announced that it plans to participate in an upcoming auction to bid for wireless 3.5GHz spectrum licensing for the country of Argentina.This move is part of ChinaTel’s worldwide strategic plan to acquire and/or operate WiMAX networks in key markets around the globe. George
